
	
		I
		111th CONGRESS
		2d Session
		H. R. 6436
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Conyers (for
			 himself and Mr. Filner) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to clarify the
		  intent of Congress for Federal labor law preemption of State and local law, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Public Funds Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)The Supreme Court
			 ruling in Chamber of Commerce v. Brown, No. 06–939 (June 19, 2008),
			 significantly impairs the broad sovereign power of the States to decide how to
			 spend State treasury funds. The Brown decision undermines this sovereign power
			 by unduly restricting the types of legislation a State or local government can
			 pass that affect employer-employee labor relations and involve the receipt of
			 State funds.
			(2)The Court’s
			 decision misinterprets Congressional intent in the National Labor Relations Act
			 (29 U.S.C. 151 et seq.), by characterizing State legislation that limits the
			 use of State or local government funds to assist, deter, or promote union
			 organizing as regulation that Congress intended to prohibit by enacting the
			 NLRA.
			(3)Legislation
			 directing State or local public funds away from union organizing activity or
			 expression is consistent, not inconsistent, with Congressional intent and the
			 express language of section 8(c) of the NLRA, which ensures that speech that is
			 neither coercive nor a promise of a benefit shall not be deemed an unfair labor
			 practice, or evidence of an unfair labor practice.
			(4)Congress by this
			 provision intended no preemption of State and local governments placing limits
			 on the use of State and local governmental funds to assist, deter, or promote
			 union organizing.
			(5)Congress has
			 forbidden recipients of Head Start funds, Workforce Investment Act funds, and
			 National Community Service Act funds, from using Federal funds to assist
			 promote, or deter union organizing. As such, policies that protect the
			 integrity of public funds by directing State or local funds away from
			 labor-related activity are consistent, not inconsistent, with the national
			 labor policy.
			(6)Legislation that
			 limits the use of State or local funds in connection with union organizing
			 neither compels or forbids employer or employee advocacy for or against union
			 organizing.
			(7)Restrictions on
			 the use of State or local government funds in connection with union organizing
			 do not prevent employers from spending their own, non-government procured
			 funds, to assist, promote, or deter union advertising.
			(8)A
			 State or local government restriction on the use of State funds in connection
			 with union organizing does not regulate activity that the NLRA protects or
			 prohibits.
			(9)Restrictions on the
			 use of State or local government funds in connection with union organizing is
			 not the regulation of activity that Congress intended to be controlled by the
			 free play of economic forces.
			(10)Restrictions on
			 the use of State or local government funds in connection with union organizing
			 allow State and local governments to maintain their neutrality in union
			 organizing campaigns and prevent the misappropriation of tax dollars.
			3.Clarifying the
			 extent of state and local law preemption under the national labor relations
			 actSection 8(c) of the
			 National Labor Relations Act, as amended (29 U.S.C. 158), is amended—
			(1)by inserting
			 (1) before The; and
			(2)by adding at the
			 end the following:
				
					(2)Nothing in this Act
				shall be interpreted to preempt any provision of State or local law that places
				limitations on the use of public funds or property to assist, deter or promote
				union
				organizing.
					.
			4.Rule of
			 ConstructionNothing in this
			 Act shall be construed as a Congressional endorsement or rejection of
			 preemption rulings other than as explicitly provided for in this Act.
		
